Citation Nr: 1208876	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for bilateral upper extremity numbness and tingling.

4.  Entitlement to service connection for bilateral pes planus (flat feet).  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

During the appeal the RO granted entitlement to service connection for chronic lumbosacral strain, patellofemoral syndrome of the right leg, patellofemoral syndrome of the left leg and planter fasciitis with left ankle ensethopathy in a March 2010 rating decision.  As this is a total grant of the benefits sought by the Veteran, these issues are no longer on appeal.
 
The issues of entitlement to service connection for tinnitus, hypertension, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for tinnitus in a January 2003 rating decision and the Veteran did not appeal this decision within one year from the date of issuance of notice of the rating decision.

2.  Evidence associated with the claims file since the January 2003 rating decision was not of record at the time of the rating decision and, when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for tinnitus.

3.  The preponderance of the evidence shows that the Veteran does not currently have erectile dysfunction.

4.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a disability manifested by numbness and tingling in the upper extremities.

5. The Veteran's November 1977 entrance examination demonstrates that moderate pes planus was noted at the time of entry into active military service and the evidence of record does not indicate that the Veteran pes planus underwent a permanent increase in severity during military service.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the January 2003 rating decision is new and material and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).

3.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

4.  The criteria for entitlement to service connection for bilateral upper extremity numbness and tingling have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).

5.  Bilateral pes planus (flat feet) was not aggravated by active military service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).

With respect to the Veteran's claim to reopen, the Board is reopening the Veteran's claim of entitlement to service connection for tinnitus.  Therefore, the benefit sought on appeal is granted in full with respect to reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the claim to reopen, such error was harmless.  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds letters dated in October 2007 and February 2008 satisfied the duty to notify provisions prior to the initial unfavorable AOJ decisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the October 2007 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for erectile dysfunction and bilateral upper extremity tingling and numbness.  The February 2009 VA examination notified the Veteran what information and evidence was needed to substantiate his service connection claim for flat fleet.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letters requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The letters also notified the Veteran how VA determines the disability rating and effective date if his claim is granted.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records and a transcript of a March 2009 RO hearing.  

The Board observes that the Veteran was not provided with a VA examination regarding his service connection claims for erectile dysfunction, bilateral upper extremity numbness and tingling and flat feet.  VA has a duty to provide a VA examination when the record lacks evidence to decide a claimant's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 U.S.C.A. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the Board finds that there is no evidence that the Veteran currently has erectile dysfunction or bilateral upper extremity tingling and numbness.  With respect to the Veteran's alleged erectile dysfunction, as will be discussed below, the Board finds that his statements of currently having erectile dysfunction are not credible.  In addition, there is no competent evidence that the Veteran's symptoms of upper extremity tingling and numbness are related to the motor vehicle accident in military service.  In this regard, the Veteran alleges that the numbness and tingling of the upper extremities is related to the ankle injury he incurred in service.  The Board finds that this type of opinion requires medical knowledge and a lay person is not competent to provide an etiology opinion between his recurring bilateral upper extremity numbness and tingling and an ankle injury in service.  Regarding, the Veteran's service connection claim for flat feet the Veteran's service treatment records do not show any complaints of or treatment for flat feet in service.  In addition, the record does not contain any medical opinion indicating that the Veteran's flat feet permanently increased in severity during military service.  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his service connection claims.  

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.


II.  New and Material Evidence

A rating decision dated in January 2003 denied the Veteran's claim of entitlement to service connection for tinnitus on the basis that there was no evidence that tinnitus was clinically diagnosed and the disorder neither occurred in nor was caused by service.  The relevant evidence of record at the time of the rating decision consisted of VA and private treatment records, a report of a September 2002 VA examination, and the Veteran's lay statements.  The Veteran did not file a notice of disagreement with the January 2003 rating decision within the one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

A finally decided claim will be reopened in the event that new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The Veteran filed another service connection claim for tinnitus in July 2007.  Evidence received since the January 2003 rating decision includes VA and private treatment records, the Veteran's statements in support of his claim and a transcript of the March 2009 RO hearing.  The Veteran's testimony and statements are considered new, because this evidence was not of record at the time of the January 2003 decision and they are not cumulative or redundant of previous evidence.  During the March 2009 hearing, the Veteran testified that his tinnitus began during military.  Furthermore, in the January 2012 informal hearing presentation, the Veteran's representative indicates that the Veteran has had a continuity of symptomatology of tinnitus since military service.  The Veteran is competent to report the onset of tinnitus and a continuity of symptomatology of tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As the new evidence indicates that the Veteran's current tinnitus may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for tinnitus is reopened.  

III.  Merits of the Claim for Service Connection

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Erectile Dysfunction

The Veteran contends that he currently has erectile dysfunction related to military service.  Specifically, he testified that his erectile dysfunction happened during the course of his military service.  RO hearing transcript at 3.  He also noted that he believed that he received treatment for the disorder during military service.  Id. at 4.  

In assessing whether the Veteran is entitled to service connection for erectile dysfunction, the Board must first determine whether the Veteran has the claimed disorder.  The medical evidence of record does not show any complaints of or treatment for erectile dysfunction.  A review of the Veteran's VA treatment records does not show that erectile dysfunction was included in the list of medical problems.  Furthermore, the VA treatment records do not show that the Veteran was prescribed medication for his alleged erectile dysfunction.  The only evidence that indicates the Veteran has erectile dysfunction is from the Veteran's lay statements.  The Board finds that the Veteran is competent to report symptoms of erectile dysfunction because that is a symptom observable by a lay person.  Nonetheless, the Veteran's statements about having erectile dysfunction are not credible as the record shows that the Veteran's statements with respect to having erectile dysfunction are inconsistent.  In this regard, the Veteran denied having erectile dysfunction in a December 2009 VA examination for his spine.  

Based on the foregoing, the Board finds that there is no medical evidence of record or credible lay evidence that shows that the Veteran currently has erectile dysfunction.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Thus, the Board concludes that service connection for erectile dysfunction is not warranted.

Bilateral Upper Extremity Numbness and Tingling

The Veteran contends that he currently has bilateral upper extremity numbness and tingling.  Specifically, he testified that his bilateral upper extremity numbness and tingling is related to the motor vehicle accident during military service.  He explained that during the accident his foot was smashed and it did something to his other nerves.  He sometimes has tingling and his hand becomes numb.  The Veteran specifically noted that he was not claiming bilateral upper extremity numbness and tingling as secondary to his diabetes.  RO hearing transcript p. 8.

In assessing whether the Veteran is entitled to service connection for bilateral upper extremity numbness and tingling, the Board must first determine whether the Veteran has the claimed disorder.  The medical evidence of record does not show any complaints of or treatment for bilateral upper extremity numbness and tingling or a diagnosis of a disability related to those symptoms.  A VA examination of the Veteran's spine in December 2009 shows that the motor, sensory and reflex evaluations of the upper extremities were normal.  The Board notes that the Veteran contends that he has numbness and tingling of the upper extremities.  However, numbness and tingling without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a disability related to the Veteran's symptoms of numbness and tingling.

In addition, with respect to the Veteran statements of bilateral upper extremity numbness and tingling, the Board notes that the Veteran, as a lay person, is competent to report these symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to report that he has a specific diagnosis of a bilateral upper extremity disability, because that assessment does not involve a simple diagnosis.  Furthermore, the Veteran is not competent to relate his symptoms of bilateral upper extremity numbness and tingling to a motor vehicle accident in service that resulted in an ankle injury.  Therefore, the Veteran's statements that he currently has a bilateral upper extremity disability related to a motor vehicle accident in service have no probative value because lay persons are not competent to offer medical opinions as to specific diagnoses that require special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosis of a disability related to the symptoms of bilateral upper extremity numbness and tingling, service connection may not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As no diagnosis has been shown in this case, the Board concludes that service connection for bilateral upper extremity numbness and tingling is not warranted.

Bilateral Pes Planus (Flat Feet)

The Veteran contends that he is entitled to service connection for bilateral pes planus (flat feet).  He asserts that his flat feet were permanently aggravated during military service due to prolonged standing and marching.  See DRO hearing transcript p. 10.   

The medical evidence of record shows that the Veteran has received treatment for his pes planus during the appeal period.  The VA treatment records also include flat feet on the Veteran's problem list.  Thus, the Veteran has a current diagnosis of the claimed disability. 

The Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1) (2011).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id. 

The report of the Veteran's November 1977 entrance examination reflects that the Veteran was diagnosed with moderate pes planus, bilaterally, at that time.  In the summary of defects and diagnoses the physician determined that the Veteran's moderate bilateral pes planus was nonsymptomatic and nondisabling.  However, the clinician assigned the Veteran a physical profile of 2 for his lower extremities, indicating that the Veteran's pes planus may require some activity limitations.  Accordingly, the Board finds that the Veteran's flat feet were noted at the time of his enlistment and therefore he is not entitled to the presumption of soundness.   

As pes planus was clinically noted on examination for entrance to service, the Veteran cannot bring a claim for service connection for this disorder on a direct-incurrence basis, but he may bring a claim for service-connected aggravation of his bilateral pes planus.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 202); 38 C.F.R. § 3.306 (2011).  In this regard, a flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The burden is on the Veteran to show a chronic worsening of the pre-existing pes planus during service, because the Veteran's bilateral pes planus were noted at entrance.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); VAOPGCPREC 3-2003 (July 2003) (holding that section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation). 

A review of the Veteran's service treatment records show that the Veteran did not complain of or receive treatment for his bilateral pes planus during military service.  The October 1980 report of medical history reveals that the Veteran denied ever having or having at that time foot trouble.  The October 1980 separation examination shows that his feet were evaluated as normal. Thus, the service treatment records do not indicate that the Veteran's bilateral pes planus increased in severity during military service.  

The first medical evidence that discusses the Veteran's bilateral pes planus is a February 1998 VA examination for an increased rating of his service-connected right foot injury.  The examiner diagnosed the Veteran with bilateral pes planus and noted that it was not painful.  A September 2003 VA treatment record shows that the Veteran sought treatment for pes planus and he provided a history of painful feet for the past 10 to 15 years.  This indicates that the Veteran did not have problems with his feet pain until approximately eight years after discharge from military service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Thus, the Veteran's post service medical records do not suggest that the Veteran's military service aggravated his bilateral pes planus.  Furthermore, the Board finds it persuasive that there is no medical opinion of record that reveals the Veteran's bilateral pes planus was aggravated by military service.  

The Board acknowledges the Veteran's contention that his bilateral pes planus was aggravated by prolonged standing and walking in service.  However, the Board finds that this is a determination that is medical in nature.  The Veteran, as a layperson, does not have the medical training or expertise to render a competent opinion as to whether his bilateral pes planus had permanent increase in severity during active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Based on the foregoing, the Board finds that the preponderance of the evidence fails to demonstrate that the Veteran's bilateral pes planus was chronically aggravated by military service.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral pes planus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and the appeal is granted to that extent only.

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for bilateral upper extremity numbness and tingling is denied.  

Entitlement to service connection for bilateral pes planus is denied.  


REMAND

With respect to the reopened service connection claim for tinnitus, the Board notes that the Veteran was provided with a VA examination in September 2002.  The examiner did not review the claims file and the examination report did not document or discuss the Veteran's noise exposure to guns and grenades during training.  Furthermore, the rationale for the negative nexus opinion did not provide an adequate explanation.  The examiner only noted that the Veteran did not report significant tinnitus.  She did not make clear how not having significant tinnitus would lead to the conclusion that the current tinnitus is not related to service to include the noise exposure to teletype machines, guns and grenades.  Furthermore, she did not discuss any other evidence of record or medical principles in support of her opinion.  Thus, the Board finds that the Veteran should be provided with another VA examination with respect to his tinnitus.

Regarding the Veteran's service connection claim for hypertension, the Veteran was not provided with a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records show that the Veteran has a current diagnosis of hypertension.  The Veteran contends that his hypertension began during military and that he was diagnosed with hypertension by a private physician in 1981 or 1982.  The medical records show that he had elevate blood pressure readings during military service as follows:  140/80 in March 1979, 148/84 in April 1979, 162/100 in January 1980, 130/92 in April 1980, and 150/80 in July 1980.  This evidence may indicate that the Veteran had hypertension in service.  Therefore, the Veteran should be provided with a VA examination and opinion. 

In addition, the Veteran indicates that his diabetes may be related to his hypertension.  DRO hearing transcript p. 4.  As the Veteran's service connection claim for diabetes may be affected by the VA examination for hypertension, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board will defer action on this issue until completion of the action requested below.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and opinion with respect to the Veteran's tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's tinnitus is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service.  The examiner should provide a complete rationale for conclusions reached.  The examiner must specifically address the Veteran's report of tinnitus in service with a continuity of symptoms since service in rendering his or her opinion.  

2. Schedule the Veteran for a VA examination regarding his service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.   All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service.  The examiner should provide a complete rationale for all conclusions reached.  As part of the rationale, the examiner is asked to discuss the elevated blood pressure readings documented in service as follows:  140/80 in March 1979, 148/84 in April 1979, 162/100 in January 1980, 130/92 in April 1980, and 150/80 in July 1980.  

The examiner is also requested to offer an opinion as to whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to, or chronically aggravated by, the Veteran's diabetes mellitus.  The examiner should provide a complete rationale for all conclusions reached.  

The examiner is additionally requested to offer an opinion as to whether the Veteran's diabetes mellitus is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to, or chronically aggravated by, the Veteran's hypertension.  The examiner should provide a complete rationale for all conclusions reached.

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for a tinnitus, hypertension and diabetes mellitus, type II, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


